I                    THE           ATTORNEY                    GENERAL
                                             OF     %-EXAS
                                     AUWTIN,TEXAR            78711

                                              October    27, 1975



    The Honorable        Fred Galindo                               Opinion   No.   H- 724
    Criminal     District   Attorney
    Cameron      County Courthouse                                  Re: Authority   of county      judge to
    Brownsville,       Texas    78520                               reject bids under article       1659,
                                                                    V. T. C. S.

    Dear     Mr.   Galindo:

             You have requested        our opinion concerning    whether         a county judge,
    acting     alone, may reject        bids pursuant to article   1659,        V. T. C. S.

          Article 1,659 governs  the procedure  for competitive bidding in most
    counties where the value of the goods or supplies to be purchased     does not
    exceed $3000.00,    and provides   in part:

                                   Copies of all bids received     shall be furnished
                              by the county auditor to the county judge and to
                              the commissioners     court; and when the bids re-
                              ceived are not satisfactory     to the said judge or
                              county commissioners,       the auditor   shall rejex
                              said bids and readvertise     for new bids.~ (emphasis
                              added)

           Article   1659 clearly      provides     for rejection     on the basis of a determination
    by the county “judge or county commissioners.                    ” Where the language of a statute
    is unambiguous,        and its meaning        is clear,   the statute will be construed       and given
    effect according      to its terms.        53 Tex.    Jur. 2d Statutes $ 164, and authorities
    cited therein.      In addition,      statutes such as article         1659 must be complied      with il>
    order to create a valid contract.              Wyatt Metal & Boiler         Works v. Fannin Couruy.
    111 S.W.2d 787 (Tex. Civ. App.             --Texarkana       1937, writ dism’d. ); Limestone
    County v. Knox, 234 S.W. 131 (Tex. Civ.App.                    --Dallas    1921, no writ).   Accord-
    ingly,   in  our  opinion   article    1659   authorizes     a  county    judge to reasonably    reject
    bids submitted      under its provisions.

                                                  SUMMARY

                                   Article    1659 authorizes a county judge to
                              reasonably      reject bids submitted under its pro-
                              visions.




                                                    /   Attorney    General   of Texas
                                         p. 3x(9/
     The Honorable    Fred   Galindo   - page   two
:
.
 i




     Opinion   Committee


     jad:




                                            p. 3100